*300OPINION.
Siefkin :
The evidence shows that the two companies were operated as a business unit with numerous intercompany dealings and a real ownership and control of all the stock of both companies by one individual. The companies were affiliated in 1919.
We can not now pass on the contention of petitioner that, should we find that the grounds for affiliation exist, the tax should be allocated to the three companies making up the affiliated group in the proportion that the net income of each bears to the consolidated net income. That question is not now before us. One member of the affiliated group, as determined by respondent, is not a party to this proceeding. Further, we can not anticipate that the respondent, in computing the tax as the result of this decision, will not follow the *301requirements of the statute. Again, it may be that there has been a consent to a different allocation. There is no allegation of fact or proof of faot to the contrary.
In view of our decision upon the merits, we deem it unnecessary to determine the question as to whether the assessment or collection is barred.
Reviewed by the Board.
Judgment will be entered on 15 days' notice, wnder Bule 50.